Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 1 of 63




                       EXHIBIT
                         “A”
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 2 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 3 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 4 of 63




      IN THE CIRCUIT COURT OF THE
      FIFTEENTH JUDICIAL CIRCUIT IN AND
      FOR PALM BEACH COUNTY, FLORIDA

      CASENO.:       .:JJZ.Oi8C.A01LJ3ql XXX)(            MB AJ

      MICHAEL GUTHEREZ

            Plaintiff,

      v.

      THE GEO GROUP, INC.,

            Defendant.


                                                COMPLAINT


            The Plaintiff, MICHAEL GUTHEREZ, by and through his undersigned counsel hereby files

     suit against The GEO Group, Inc. (hereinafter "GEO Group") and states as follows:

                                      JURISDICTION AND VENUE

            1.      This is an action for damages exceeding FIFTEEN THOUSAND DOLLARS

     ($15,000.00) exclusive of interest, costs and attorneys' fees.

            2.      The acts and circumstances that give rise to this action took place within Pahn Beach

     County.

            3.      Prior to filing this Complaint, the Plaintiff exhausted all administrative remedies and

     conditions precedent before bringing this action.




                                                      1
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 5 of 63




                                                 THE PARTIES

              4.      At all times material hereto, the Plaintiff, MICHAEL GUTHEREZ, was an inmate

      at the South Bay Correctional Facility located in Palm Beach County and is otherwise sui juris.

              5.      At all times material hereto, GEO Group was a Florida corporation, that operates

      private prisons within the State ofFlorida, including Palm Beach County, Florida, and was operating

      the South Bay Correctional Facility at all times material hereto. GEO Group has its principal office

      in Palm Beach County, Florida, for the normal transaction of business activity within Palm Beach

      County, Florida; maintains agents and employees in Palm Beach County, Florida; and transacts

      substantial business within Palm Beach County, Florida.

                                         FACTUAL ALLEGATIONS

              6.      On or about March 10,2018, Plaintiff was an inmate in the South Bay Correctional

      Facility in the care, custody and control of GEO Group.

              7.      At that time and place, the Plaintiff was assaulted in the rec yard by two other

      inmates. As a result of the attack, the Plaintiff suffered a broken jaw in two places; a shattered

      cheek bone; lost two teeth and sustained nerve damage that has resulted in numbness in his lips and

      chin.

                     NEGLIGENCE AGAINST DEFENDANT, THE GEO GROUP, INC.

              8.     Plaintiff adopts, re-alleges and affirms the allegations in Paragraphs 1 through 7 as

     if fully set forth herein.

              9.     At all times material hereto, GEO Group was running a private prison at South Bay

      Correctional Facility as an independent contractor for the Florida Department of Corrections.




                                                       2
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 6 of 63




                  10.   Although the Florida Department of Corrections prescribed various general policies

      and guidelines for GEO Group to follow, GEO Group exercised exclusive control over the South

      Bay Correctional Facility as well as the day to day management, operation and supervision of the

      facility.

                  11.   As the operator of a private prison, GEO Group owed a co=on law and statutory

      duty of care to all of the inmates in its care, custody and control, including the Plaintiff.

                  12.   This duty of care required GEO Group to maintain the premises at the South Bay

      Correctional Facility in a reasonably safe condition to prevent attacks on inmates that are reasonably

      foreseeable.

                  13.   This duty of care also required GEO Group to assign a classification status to certain

      inmates who pose a potentially serious threat to other specific inmates, and to ensi.u:e that these

      inmates are tracked and properly housed t(/ minimize potential conflict.

              14.       Prior to the aforementioned attack, one of the inmates who attacked the Plaintiff,

      stole his address book and family photos from his foot locker. Then, the inmate threatened to harm

      the Plaintiff and his family members (as he now had the addresses ofthe Plaintiff's family members),

      if the Plaintiff did not give the inmate money.

              15.       The Plaintiff i=ediately reported this theft and the threats by the other inmate to the

      officer in charge of his dormitory. However, the Plaintiff's complaints were not looked into, and no
          ' was taken against the other inmate.
      action

              16.       Days later, the other inmate accosted the Plaintiff again and repeated his threats and

     requests for money. As a result, the Plaintiff informed his family members fearing for his safety and

     that ofhis family members.


                                                          3
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 7 of 63




              17.     The Plaintiff's family members then contacted the prison facility and complained that

      nothing was being done about the situation. Shortly thereafter, an investigator from the prison

      facility made contact with the Plaintiff, and the Plaintiff informed the investigator of the situation.

              18.     The investigator then made contact with the other inmate and verified that the inmate

      had the plaintiff's address book and photos in his cell. At that time, the investigator told the other

      inmate that the Plaintiff's family called and complained, prompting his involvement.

              19.     However, notwithstanding the fact that the investigator confirmed that the other

      inmate had the Plaintiff's property, and verified the Plaintiff's complaints, GEO Group did not take

      any disciplinary action against this other inmate, or otherwise take steps to ensure that this inmate

      could not come into contact with the Plaintiff and cause him harm.

             20.     Several weeks after the investigator made contact with the other inmate, the Plaintiff

      was attacked in the rec yard as previously alleged.

             21.     Based on the information given to GEO Group, it was reasonably foreseeable to GEO

      Group that the Plaintiffwas in danger, and that he could be attacked by the other inmate if steps wer<e

      not taken to ensure that the other inmate could no lo~ger come into contact with the Plaintiff.

             22.     By failing to properly address the Plaintiff's complaints, and to track and house this

      other inmate, keeping him segregated from the Plaintiff, GEO Group was negligent and breached

     its duty of care to the Plaintiff.

             23.     As a direct and proximate result of GEO Group's aforementioned negligence, the

     Plaintiff was injured in and about his body, suffered aggravation of previous condition, pain and

      suffering, disability, disfigurement, loss of enjoyment oflife, and incurred medical expenses in the




                                                        4
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 8 of 63




      care and treatment ofhis injuries. These injuries are permanent or continuing in nature and Plaintiff

      will incur these' damages in the future.

             WHEREFORE, Plaintiff demands judgment for damages against the Defendant, The GEO

      Group, Inc., and further demands trial by jury.

                       DESIGNATION OF EMAIL ADDRESSES FOR SERVICE
                                 (Pursuant to Rule 2.516 Fla. R. Jud. Admin)

       The undersigned attorneys of the Law Offices of Thompson & Thomas hereby designate the
       following Email Addresses for service in the above styled manner. Service shall be complete
       upon emailingto the following email addresses in this Designation, provided that the provisions
       of Rule 2.516 are followed:                                     ·

                                             Service@tntlegal.com
                                            Laywers@tntlegal.com


        SERVICE IS TO BE MADE TO EACH AND EVERY EMAIL ADDRESS LISTED IN
                       TIDS DESIGNATION AND TO NO OTHERS.




                                                    Respectfully Submitted,

                                                    Thompson & Thomas, P .A.
                                                    1801 Indian Road, Suite 100
                                                    West Palm Beach, FL 33409
                                                    (561) 651-4150- Telephone
                                                    (561) 651-4151- Facsimile
                                                    Lawyers@TNTlegal.com
                                                    Attorney for Plaintiff


                                                    Philip G. Thompson
                                                    Florida Bar No.: 076170

     #18-2747




                                                        5
    Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 9 of 63
•


     Filing# 81005610 E-Filed 11/19/2018 03:33:28 PM

             CIVIL ACTION SUMMONS

             IN THE CIRCillT COURT OF THE 15TH JUDICIAL
             CIRCillT, IN AND FOR PALM BEACH COUNTY,
             FLORIDA

             CASE NO.: 502018CA014397XXXXAJ

             MICHAEL GUTHEREZ,

                    Plaintiff;

             v.
             THE GEO GROUP, INC.,

                    Defendant.

             THE STATE OF FLORIDA:
             To Each Sheriff of the State:

             YOU ARE COMMANDED to serve this Summons and a copy ofthe Complaint and/or Petition in
             this action on Defendant:

                            The GEO Group, Inc.
                            c/o Registered Agent - Corporate Creations Network, Inc.
                            11380 Prosperity Farms Road, #221E
                            Palm Beach Gardens, FL 33410

            Each Defendant is required to serve written defenses to the Complaint or Petition on:

                            Thompson & Thomas, PA
                            1801 Indian Road, Suite 100
                            WestPalmBeach,FL 33409
                            (561) 651-4150

            within 20 days after service ofthis summons on that Defendant, exclusive ofthe day of service and
            to file the original of the defenses with the Clerk of this Court either befOre service on Plaintiff's
            attorney or innnediatelythereafter. Ifa Defendant fuils to do so, a defimlt will be entered against that
            Defendant for the relief demanded in the Complaint or Petition.
                            DATE on Nov 20 2018, 2018.

                                                                   Clerk ofthe Court




FILED: PALM BEACH COUNTY, FL, SHARON R. BOCK, CLERK, 11/19/2018 03:33:28 PM
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 10 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 11 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 12 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 13 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 14 of 63
FilingCase 9:20-cv-80048-DMM
       # 82895700              Document
                   E-Filed 01/04/2019    1-1 Entered
                                      05:10:38 PM on FLSD Docket 01/16/2020 Page 15 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 16 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 17 of 63


   IN THE CIRCUIT COURT OF THE 15 th JUDICIAL CIRCUIT IN AND FOR PALM
                                 BEACH COUNTY, FLORIDA

                    Case No. 50 2018 CA 014397 XXXX MB AJ
   MICHAEL GUTHEREZ,
   Plaintiff,
   vs.
   THE GEO GROUP, INC.,
   Defendant.
   __________________________/

     AGREED ORDER ON DEFENDANT’S MOTION FOR EXTENSION OF TIME
                        dated JANUARY 4, 2019

          THIS CAUSE came before the Court on Defendant’s Motion for Extension of
   Time dated January 4, 2019, and the Court having been advised that counsel for the
   parties have agreed to the entry of this Order, it is,

    ORDERED AND ADJUDGED as follows:

              1. Defendant’s Motion for Extension of Time dated January 4, 2019 is
                 GRANTED.
          2. Defendant will respond to Plaintiff’s First Interrogatories and First Request to
                 Produce served with Complaint within twenty (20) days from the date of
                 this Agreed Order.

        DONE AND ORDERED in Chambers, at West Palm Beach, Palm Beach County,
   Florida.




   Co pies furnished to :
   Greg o ry A. Kummerlen, Esquire, Wiederho ld, Kummerlen & Waro nicki, PA, P.O. Bo x 3918, West Palm Beach,
   FL 33402 [ gkummerlen@wmrfla.com and jbarker@wmrfla.com]
   Philip G. T ho mpso n, Esquire, Tho mpso n & Tho mas, PA, 1801 Indian Ro ad, Suite 100, West Palm Beach, FL
   33409
   [credman@tntleg al.co m and ptho mpso n@tntleg al.co m]




                                                 Page 1 of 1
FilingCase 9:20-cv-80048-DMM
       # 87789903              Document
                   E-Filed 04/10/2019    1-1 Entered
                                      04:35:45 PM on FLSD Docket 01/16/2020 Page 18 of 63


        8391/jlb                                 IN THE CIRCUIT COURT OF THE 15th
                                                 JUDICIAL CIRCUIT IN AND FOR PALM
                                                 BEACH COUNTY, FLORIDA

                                                 Case No. 50 2018 CA 014397 XXXX MB AJ

        MICHAEL GUTHEREZ,

              Plaintiff,

        vs.

        THE GEO GROUP, INC.,

             Defendant.
        __________________________/

                                NOTICE OF TAKING DEPOSITION

              PLEASE TAKE NOTICE that pursuant to the Florida Rules of Civil Procedure, the
        undersigned will, upon oral examination, take the deposition of:
                     NAME          :      Plaintiff, MICHAEL GUTHEREZ, DC #K54630

                     DATE          :      Thursday, April 25, 2019

                     TIME          :      1:00 pm

              LOCATION             :      Charlotte Correctional Institution
                                          33123 Oil Well Road
                                          Punta Gorda, FL 33955
                                          941/833-8100

        before FLORIDA COURT REPORTING, Notary Public, State of Florida at Large, or any
        other officer authorized by law to take depositions in the State of Florida. Such oral
        examination will continue from day to day until completed. You are hereby notified to
        appear and take part in said examination as you may be advised, and as shall be fit and
        proper.
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 19 of 63



   Notice of Taking Deposition
   Gutherez v GEO
   Case No. 50 2018 CA 014397 XXXX MB AJ
   Page 2




                I HEREBY CERTIFY that a copy of the foregoing has been furnished this 10th day
   of April, 2019 to: Philip G. Thompson, Esquire, Thompson & Thomas, PA, 1801 Indian
   Road, Suite 100, West Palm Beach, FL 33409.


                                                                    WIEDERHOLD, KUMMERLEN & WARONICKI, PA
                                                                    Attorneys for Defendant
                                                                    340 Columbia Drive, Suite 111
                                                                    West Palm Beach, FL 33409
                                                                    P.O. Box 3918
                                                                    West Palm Beach, FL 33402
                                                                    561/615-6775
                                                                    561/615-7225 - Facsimile
                                                                    Primary: gkummerlen@wmrfla.com
                                                                    Secondary: jbarker@wmrfla.com

                                                                    By: s/Gregory A. Kummerlen
                                                                          Gregory A. Kummerlen
                                                                          FBN: 595691

   CC:          Florida Court Reporting
                Via E-Mail Only

                Antonio Nazario
                Classification Officer
                Via E-Mail Only

   F:\U SER \SEC Y \BB \G utherez v G EO 8391\N O D -Plaintiff-01.w pd
FilingCase 9:20-cv-80048-DMM
       # 88451548              Document
                   E-Filed 04/24/2019    1-1 Entered
                                      12:09:09 PM on FLSD Docket 01/16/2020 Page 20 of 63


        8391/jlb                                                                    IN THE CIRCUIT COURT OF THE 15th
                                                                                    JUDICIAL CIRCUIT IN AND FOR PALM
                                                                                    BEACH COUNTY, FLORIDA

                                                                                    Case No. 50 2018 CA 014397 XXXX MB AJ

        MICHAEL GUTHEREZ,

                    Plaintiff,

        vs.

        THE GEO GROUP, INC.,

             Defendant.
        __________________________/

                                       NOTICE OF CANCELLATION OF DEPOSITION

               The Defendant herein, gives notice of the cancellation of the scheduled deposition
        of Plaintiff, MICHAEL GUTHEREZ scheduled for Thursday, April 25, 2019 @ 1:00 pm.

              I HEREBY CERTIFY that a copy of the foregoing has been furnished this 24th day
        of April, 2019 to: Philip G. Thompson, Esquire, Thompson & Thomas, PA, 1801 Indian
        Road, Suite 100, West Palm Beach, FL 33409.

                                                                        WIEDERHOLD, KUMMERLEN & WARONICKI, PA
                                                                        Attorneys for Defendant
                                                                        340 Columbia Drive, Suite 111
                                                                        West Palm Beach, FL 33409
                                                                        P.O. Box 3918
                                                                        West Palm Beach, FL 33402
                                                                        561/615-6775
                                                                        561/615-7225 - Facsimile
                                                                        Primary: gkummerlen@wmrfla.com
                                                                        Secondary: jbarker@wmrfla.com

                                                                        By: s/Gregory A. Kummerlen
                                                                              Gregory A. Kummerlen
                                                                              FBN: 595691
        F:\U SER \SEC Y \BB \G utherez v G EO 8391\N -C X LD D EPO -Plaintiff 042519.w pd
FilingCase 9:20-cv-80048-DMM
       # 90236241              Document
                   E-Filed 05/29/2019    1-1 Entered
                                      12:42:16 PM on FLSD Docket 01/16/2020 Page 21 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 22 of 63
FilingCase 9:20-cv-80048-DMM
       # 91643358              Document
                   E-Filed 06/25/2019    1-1 Entered
                                      02:34:23 PM on FLSD Docket 01/16/2020 Page 23 of 63


        8391/jlb                                                                    IN THE CIRCUIT COURT OF THE 15th
                                                                                    JUDICIAL CIRCUIT IN AND FOR PALM
                                                                                    BEACH COUNTY, FLORIDA

                                                                                    Case No. 50 2018 CA 014397 XXXX MB AJ

        MICHAEL GUTHEREZ,

                    Plaintiff,

        vs.

        THE GEO GROUP, INC.,

             Defendant.
        __________________________/

                                       NOTICE OF CANCELLATION OF DEPOSITION

               The Defendant herein, gives notice of the cancellation of the scheduled deposition
        of Plaintiff, MICHAEL GUTHEREZ scheduled for Wednesday, June 26, 2019 @ 10:00 am.

              I HEREBY CERTIFY that a copy of the foregoing has been furnished this 25th day
        of June, 2019 to: Philip G. Thompson, Esquire, Thompson & Thomas, PA, 1801 Indian
        Road, Suite 100, West Palm Beach, FL 33409.

                                                                        WIEDERHOLD, KUMMERLEN & WARONICKI, PA
                                                                        Attorneys for Defendant
                                                                        340 Columbia Drive, Suite 111
                                                                        West Palm Beach, FL 33409
                                                                        P.O. Box 3918
                                                                        West Palm Beach, FL 33402
                                                                        561/615-6775
                                                                        561/615-7225 - Facsimile
                                                                        Primary: gkummerlen@wmrfla.com
                                                                        Secondary: jbarker@wmrfla.com

                                                                        By: s/Gregory A. Kummerlen
                                                                              Gregory A. Kummerlen
                                                                              FBN: 595691
        F:\U SER \SEC Y \BB \G utherez v G EO 8391\N -C X LD D EPO -Plaintiff 062619.w pd
FilingCase 9:20-cv-80048-DMM
       # 91922072              Document
                   E-Filed 07/01/2019    1-1 Entered
                                      12:23:09 PM on FLSD Docket 01/16/2020 Page 24 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 25 of 63
FilingCase 9:20-cv-80048-DMM
       # 93141769              Document
                   E-Filed 07/25/2019    1-1 Entered
                                      10:58:50 AM on FLSD Docket 01/16/2020 Page 26 of 63


        8391/jlb                                 IN THE CIRCUIT COURT OF THE 15th
                                                 JUDICIAL CIRCUIT IN AND FOR PALM
                                                 BEACH COUNTY, FLORIDA

                                                 Case No. 50 2018 CA 014397 XXXX MB AJ

        MICHAEL GUTHEREZ,

              Plaintiff,

        vs.

        THE GEO GROUP, INC.,

             Defendant.
        __________________________/

                              RE-NOTICE OF TAKING DEPOSITION
                                  (re-noticed from August 7, 2019)

              PLEASE TAKE NOTICE that pursuant to the Florida Rules of Civil Procedure, the
        undersigned will, upon oral examination, take the deposition of:
                     NAME          :      Plaintiff, MICHAEL GUTHEREZ, DC #K54630

                     DATE          :      Friday, August 30, 2019

                     TIME          :      10:00 am

              LOCATION             :      Everglades Correctional Institution
                                          1599 SW 187th Avenue
                                          Miami, FL 33194
                                          305/480/4257 - Valerie Rumph-Saffo

        before FLORIDA COURT REPORTING, Notary Public, State of Florida at Large, or any
        other officer authorized by law to take depositions in the State of Florida. Such oral
        examination will continue from day to day until completed. You are hereby notified to
        appear and take part in said examination as you may be advised, and as shall be fit and
        proper.
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 27 of 63



   Re-Notice of Taking Deposition
   Gutherez v GEO
   Case No. 50 2018 CA 014397 XXXX MB AJ
   Page 2




                I HEREBY CERTIFY that a copy of the foregoing has been furnished this 25th day
   of July, 2019 to: Philip G. Thompson, Esquire, Thompson & Thomas, PA, 1801 Indian
   Road, Suite 100, West Palm Beach, FL 33409.


                                                                    WIEDERHOLD, KUMMERLEN & WARONICKI, PA
                                                                    Attorneys for Defendant
                                                                    340 Columbia Drive, Suite 111
                                                                    West Palm Beach, FL 33409
                                                                    P.O. Box 3918
                                                                    West Palm Beach, FL 33402
                                                                    561/615-6775
                                                                    561/615-7225 - Facsimile
                                                                    Primary: gkummerlen@wmrfla.com
                                                                    Secondary: jbarker@wmrfla.com

                                                                    By: s/Gregory A. Kummerlen
                                                                          Gregory A. Kummerlen
                                                                          FBN: 595691

   CC:          Florida Court Reporting
                Via E-Mail Only

                Valerie Rumph Saffo
                Classification Officer
                Via E-Mail Only

   F:\U SER \SEC Y \BB \G utherez v G EO 8391\N O D -Plaintiff-04.w pd
FilingCase 9:20-cv-80048-DMM
       # 93202421              Document
                   E-Filed 07/26/2019    1-1 Entered
                                      09:41:22 AM on FLSD Docket 01/16/2020 Page 28 of 63


        8391/jlb                                  IN THE CIRCUIT COURT OF THE 15th
                                                  JUDICIAL CIRCUIT IN AND FOR PALM
                                                  BEACH COUNTY, FLORIDA

                                                  Case No. 50 2018 CA 014397 XXXX MB AJ
        MICHAEL GUTHEREZ,

               Plaintiff,

        vs.

        THE GEO GROUP, INC.,

             Defendant.
        __________________________/

                                MOTION FOR EXTENSION OF TIME

               COME NOW, the Defendant, THE GEO GROUP, INC., by and through the

        undersigned attorney, files this their Motion for Extension of Time, and as grounds therefore

        state, as follows:

               1.     Defendant, THE GEO GROUP, INC., received Plaintiff’s Second Request for

        Production and Second Interrogatories dated June 25, 2019.

               2.     Defendant requires additional time in order to file appropriate and complete

        responses and/or answers and/or objections to the aforementioned discovery.

               3.     This Motion is not filed for the purposes of harassment, obstruction or delay,

        and the parties will not be prejudiced by the granting of this Motion.

               WHEREFORE, the Defendant, THE GEO GROUP, INC., respectfully requests this

        Court for an Order granting extension of time for the filing of objections and/or answers
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 29 of 63



   Motion for Extension of Time
   Gutherez v GEO
   Case No. 50 2018 CA 014397 XXXX MB AJ
   Page 2



   and/or responses to Plaintiff’s Second Request for Production and Second Interrogatories

   dated June 25, 2019, and any such further relief as the Court deems necessary and just.

               I HEREBY CERTIFY that a copy of the foregoing has been furnished this 26th day

   of July, 2019 to: Philip G. Thompson, Esquire, Thompson & Thomas, PA, 1801 Indian

   Road, Suite 100, West Palm Beach, FL 33409.

                                                                WIEDERHOLD, KUMMERLEN & WARONICKI, PA
                                                                Attorneys for Defendant
                                                                340 Columbia Drive, Suite 111
                                                                West Palm Beach, FL 33409
                                                                P.O. Box 3918
                                                                West Palm Beach, FL 33402
                                                                561/615-6775
                                                                561/615-7225 - Facsimile
                                                                Primary: gkummerlen@wmrfla.com
                                                                Secondary: jbarker@wmrfla.com

                                                                By: s/Gregory A. Kummerlen
                                                                      Gregory A. Kummerlen
                                                                      FBN: 595691

   F:\U SER \SEC Y \BB \G utherez v G EO 8391\M ET-2nd IN T & 2nd R TP 062519-01.w pd
FilingCase 9:20-cv-80048-DMM
       # 94620770              Document
                   E-Filed 08/22/2019    1-1 Entered
                                      02:53:02 PM on FLSD Docket 01/16/2020 Page 30 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 31 of 63
FilingCase 9:20-cv-80048-DMM
       # 94776442              Document
                   E-Filed 08/26/2019    1-1 Entered
                                      03:18:08 PM on FLSD Docket 01/16/2020 Page 32 of 63


        8391/jlb                                 IN THE CIRCUIT COURT OF THE 15th
                                                 JUDICIAL CIRCUIT IN AND FOR PALM
                                                 BEACH COUNTY, FLORIDA

                                                 Case No. 50 2018 CA 014397 XXXX MB AJ

        MICHAEL GUTHEREZ,

              Plaintiff,

        vs.

        THE GEO GROUP, INC.,

             Defendant.
        __________________________/

                              RE-NOTICE OF TAKING DEPOSITION
                                  (re-noticed from August 7, 2019)

              PLEASE TAKE NOTICE that pursuant to the Florida Rules of Civil Procedure, the
        undersigned will, upon oral examination, take the deposition of:
                     NAME          :      Plaintiff, MICHAEL GUTHEREZ, DC #K54630

                     DATE          :      Friday, September, 2019

                     TIME          :      10:00 am

              LOCATION             :      Everglades Correctional Institution
                                          1599 SW 187th Avenue
                                          Miami, FL 33194
                                          305/480-4257 - Valerie Rumph-Saffo

        before FLORIDA COURT REPORTING, Notary Public, State of Florida at Large, or any
        other officer authorized by law to take depositions in the State of Florida. Such oral
        examination will continue from day to day until completed. You are hereby notified to
        appear and take part in said examination as you may be advised, and as shall be fit and
        proper.
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 33 of 63



   Re-Notice of Taking Deposition
   Gutherez v GEO
   Case No. 50 2018 CA 014397 XXXX MB AJ
   Page 2




                I HEREBY CERTIFY that a copy of the foregoing has been furnished this 26th day
   of August, 2019 to: Philip G. Thompson, Esquire, Thompson & Thomas, PA, 1801 Indian
   Road, Suite 100, West Palm Beach, FL 33409.


                                                                    WIEDERHOLD, KUMMERLEN & WARONICKI, PA
                                                                    Attorneys for Defendant
                                                                    340 Columbia Drive, Suite 111
                                                                    West Palm Beach, FL 33409
                                                                    P.O. Box 3918
                                                                    West Palm Beach, FL 33402
                                                                    561/615-6775
                                                                    561/615-7225 - Facsimile
                                                                    Primary: gkummerlen@wmrfla.com
                                                                    Secondary: jbarker@wmrfla.com

                                                                    By: s/Gregory A. Kummerlen
                                                                          Gregory A. Kummerlen
                                                                          FBN: 595691

   CC:          Florida Court Reporting
                Via E-Mail Only

                Valerie Rumph Saffo
                Classification Officer
                Via E-Mail Only

   F:\U SER \SEC Y \BB \G utherez v G EO 8391\N O D -Plaintiff-05.w pd
FilingCase 9:20-cv-80048-DMM
       # 94823629              Document
                   E-Filed 08/27/2019    1-1 Entered
                                      11:35:17 AM on FLSD Docket 01/16/2020 Page 34 of 63


        8391/jlb                                 IN THE CIRCUIT COURT OF THE 15th
                                                 JUDICIAL CIRCUIT IN AND FOR PALM
                                                 BEACH COUNTY, FLORIDA

                                                 Case No. 50 2018 CA 014397 XXXX MB AJ

        MICHAEL GUTHEREZ,

              Plaintiff,

        vs.

        THE GEO GROUP, INC.,

             Defendant.
        __________________________/

                       AMENDED RE-NOTICE OF TAKING DEPOSITION
                              (re-noticed from August 7, 2019)

              PLEASE TAKE NOTICE that pursuant to the Florida Rules of Civil Procedure, the
        undersigned will, upon oral examination, take the deposition of:
                     NAME          :      Plaintiff, MICHAEL GUTHEREZ, DC #K54630

                     DATE          :      Friday, September 6, 2019

                     TIME          :      10:00 am

              LOCATION             :      Everglades Correctional Institution
                                          1599 SW 187th Avenue
                                          Miami, FL 33194
                                          305/480-4257 - Valerie Rumph-Saffo

        before FLORIDA COURT REPORTING, Notary Public, State of Florida at Large, or any
        other officer authorized by law to take depositions in the State of Florida. Such oral
        examination will continue from day to day until completed. You are hereby notified to
        appear and take part in said examination as you may be advised, and as shall be fit and
        proper.
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 35 of 63



   Amended Re-Notice of Taking Deposition
   Gutherez v GEO
   Case No. 50 2018 CA 014397 XXXX MB AJ
   Page 2




                I HEREBY CERTIFY that a copy of the foregoing has been furnished this 27th day
   of August, 2019 to: Philip G. Thompson, Esquire, Thompson & Thomas, PA, 1801 Indian
   Road, Suite 100, West Palm Beach, FL 33409.


                                                                    WIEDERHOLD, KUMMERLEN & WARONICKI, PA
                                                                    Attorneys for Defendant
                                                                    340 Columbia Drive, Suite 111
                                                                    West Palm Beach, FL 33409
                                                                    P.O. Box 3918
                                                                    West Palm Beach, FL 33402
                                                                    561/615-6775
                                                                    561/615-7225 - Facsimile
                                                                    Primary: gkummerlen@wmrfla.com
                                                                    Secondary: jbarker@wmrfla.com

                                                                    By: s/Gregory A. Kummerlen
                                                                          Gregory A. Kummerlen
                                                                          FBN: 595691

   CC:          Florida Court Reporting
                Via E-Mail Only

                Valerie Rumph Saffo
                Classification Officer
                Via E-Mail Only

   F:\U SER \SEC Y \BB \G utherez v G EO 8391\N O D -Plaintiff-06.w pd
FilingCase 9:20-cv-80048-DMM
       # 95293865              Document
                   E-Filed 09/06/2019    1-1 Entered
                                      01:18:31 PM on FLSD Docket 01/16/2020 Page 36 of 63


        8391/jlb                                 IN THE CIRCUIT COURT OF THE 15th
                                                 JUDICIAL CIRCUIT IN AND FOR PALM
                                                 BEACH COUNTY, FLORIDA

                                                 Case No. 50 2018 CA 014397 XXXX MB AJ

        MICHAEL GUTHEREZ,

              Plaintiff,

        vs.

        THE GEO GROUP, INC.,

             Defendant.
        __________________________/

                              RE-NOTICE OF TAKING DEPOSITION
                                 (re-noticed from September 6, 2019)

              PLEASE TAKE NOTICE that pursuant to the Florida Rules of Civil Procedure, the
        undersigned will, upon oral examination, take the deposition of:
                     NAME          :      Plaintiff, MICHAEL GUTHEREZ, DC #K54630

                     DATE          :      Wednesday, September 11, 2019

                     TIME          :      11:00 am

              LOCATION             :      Everglades Correctional Institution
                                          1599 SW 187th Avenue
                                          Miami, FL 33194
                                          305/480-4257 - Valerie Rumph-Saffo

        before FLORIDA COURT REPORTING, Notary Public, State of Florida at Large, or any
        other officer authorized by law to take depositions in the State of Florida. Such oral
        examination will continue from day to day until completed. You are hereby notified to
        appear and take part in said examination as you may be advised, and as shall be fit and
        proper.
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 37 of 63



   Re-Notice of Taking Deposition
   Gutherez v GEO
   Case No. 50 2018 CA 014397 XXXX MB AJ
   Page 2




                I HEREBY CERTIFY that a copy of the foregoing has been furnished this 6th day of
   September, 2019 to: Philip G. Thompson, Esquire, Thompson & Thomas, PA, 1801 Indian
   Road, Suite 100, West Palm Beach, FL 33409.


                                                                    WIEDERHOLD, KUMMERLEN & WARONICKI, PA
                                                                    Attorneys for Defendant
                                                                    340 Columbia Drive, Suite 111
                                                                    West Palm Beach, FL 33409
                                                                    P.O. Box 3918
                                                                    West Palm Beach, FL 33402
                                                                    561/615-6775
                                                                    561/615-7225 - Facsimile
                                                                    Primary:      gkummerlen@wmrfla.com
                                                                    Secondary: jbarker@wmrfla.com

                                                                    By: s/Gregory A. Kummerlen
                                                                          Gregory A. Kummerlen
                                                                          FBN: 595691

   CC:          Florida Court Reporting
                Via E-Mail Only

                Valerie Rumph Saffo
                Classification Officer
                Via E-Mail Only

                Rebecca Gottlieb-Hadden
                Via E-Mail Only

   F:\U SER \SEC Y \BB \G utherez v G EO 8391\N O D -Plaintiff-07.w pd
FilingCase 9:20-cv-80048-DMM
       # 95299295              Document
                   E-Filed 09/06/2019    1-1 Entered
                                      02:03:47 PM on FLSD Docket 01/16/2020 Page 38 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 39 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 40 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 41 of 63


              IN THE CIRCUIT COURT OF THE FIFTEENTH JUDICIAL CIRCUIT
                      IN AND FOR PALM BEACH COUNTY, FLORIDA

                                                      CIRCUIT CIVIL DIVISION: AJ
                                                      CASE NO.: 50-2018-CA-014397-XXXX-MB
   MICHAEL GUTHEREZ,
        Plaintiff/Petitioner
   vs.
   GEO GROUP INC,
        Defendant/Respondent.
   ________________________________________/

                        ORDER SETTING JURY TRIAL AND
                DIRECTING PRETRIAL AND MEDIATION PROCEDURES

      I. SCHEDULING

         This action is set for Jury trial on docket BEGINNING FEBRUARY 24, 2020 AND
         ENDING ON APRIL 17, 2020. E- CALENDAR CALL is set for February 14, 2020.
         The 8- Week Docket will be posted on the Court's website (15thcircuit.com) on that
         date. The case will be on call all 8- weeks of the docket. All notices of
         unavailability/conflict (pre- paid vacation/special set trial settings only) must be filed
         and provided to the Court ten (10) days prior to E- Calendar Call to be considered
         in setting matters on the docket. Pursuant to the Notice for Jury Trial, the Court has
         reserved FOUR – FIVE (4-5) days for the trial.

      II. UNIFORM PRETRIAL PROCEDURE
          *The asterisk (*) denotes a change in the Uniform Pretrial Procedure.

           A. On the last business day no later than 30 DAYS PRIOR TO CALENDAR CALL,
              the parties shall exchange lists of all trial exhibits, names and addresses of all trial
              witnesses, and names and addresses of all expert witnesses.
           B. On the last business day no later than 20 DAYS PRIOR TO CALENDAR CALL,
              the parties shall exchange lists of names and addresses of all rebuttal witnesses.
           C. In addition to names and addresses of each expert retained to formulate an expert
              opinion with regard to this cause, both on the initial listing and on rebuttal, the parties
              shall provide:

                  1. the subject matter about which the expert is expected to testify;
                  2. the substance of the facts and opinions to which the expert is expected to
                     testify;
                  3. a summary of the grounds for each opinion;
                  4. a copy of any written reports issued by the expert regarding this case;
                  5. a copy of the expert's curriculum vitae.

           D. On the last business day no later than 20 DAYS PRIOR TO CALENDAR CALL,

                                              Page 1 of 6
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 42 of 63
   Case No. 50-2018-CA-014397-XXXX-MB

             the parties shall confer and:

                1. discuss settlement;
                2. simplify the issues and stipulate, in writing, as to as many facts and issues as
                   possible;
                3. prepare a Pre-Trial Stipulation in accordance with paragraph E; and
                4. list all objections to trial exhibits.

          E. PRETRIAL STIPULATIONS MUST BE FILED. It shall be the duty of counsel
             for the Plaintiff to see that the Pre-Trial Stipulation is drawn, executed by counsel
             for all parties, and filed with the Clerk no later than 20 DAYS PRIOR TO
             CALENDAR CALL. UNILATERAL PRETRIAL STATEMENTS ARE
             DISALLOWED, UNLESS APPROVED BY THE COURT, AFTER NOTICE
             AND HEARING SHOWING GOOD CAUSE. Counsel for all parties are charged
             with good faith cooperation in this regard. The Pre-Trial Stipulation shall contain in
             separately numbered paragraphs:

                1. a list of all pending motions, including MOTIONS IN LIMINE and
                   DAUBERT MOTIONS requiring action by the Court and the dates those
                   motions are set for hearing (MOTIONS IN LIMINE and DAUBERT
                   HEARINGS shall not be heard the day of the trial or thereafter).
                2. stipulated facts which require no proof at trial which may be read to the trier
                   of fact;
                3. a statement of all issues of fact for determination at trial;
                4. each party's numbered list of trial exhibits with specific objections, if any, to
                   schedules attached to the Stipulation;
                5. each party's numbered list of trial witnesses with addresses (including all
                   known rebuttal witnesses); the list of witnesses shall be on separate schedules
                   attached to the Stipulation;
                6. a statement of estimated trial time;
                7. names of attorneys to try case; and
                8. number of peremptory challenges per party.

          F. FILING OF PRE- TRIAL STIPULATION. Failure to file the Pre-Trial
             Stipulation or a Court Approved Unilateral Stipulation as above provided may result
             in the case being stricken from the Court's calendar at its sounding or other
             sanctions.
          G. ADDITIONAL EXHIBITS, WITNESSES OR OBJECTIONS. At trial, the
             parties shall be strictly limited to exhibits and witnesses disclosed and objections
             reserved on the schedules attached to the Pre-Trial Stipulation prepared in
             accordance with paragraphs D and E, absent agreement specifically stated in the
             Pre-Trial Stipulation or order of the Court upon good cause shown. Failure to
             reserve objections constitutes a waiver. A party desiring to use an exhibit or witness
             discovered after counsel have conferred pursuant to paragraph D shall immediately
             furnish the Court and other counsel with a description of the exhibit or with the
             witness' name and address and the expected subject matter of the witness' testimony,
             together with the reason for the late discovery of the exhibit or witness. Use of the

                                             Page 2 of 6
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 43 of 63
   Case No. 50-2018-CA-014397-XXXX-MB

                exhibit or witness may be allowed by the Court for good cause shown or to prevent
                manifest injustice.
          H.    DISCOVERY. Unless otherwise agreed in the Pre-Trial Stipulation, all discovery
                must be completed no later than 10 DAYS BEFORE THE DATE SET FOR E-
                CALENDAR CALL, absent agreement for later discovery specifically stated in
                the Pre-Trial Stipulation or for other good cause shown.
           I.   PRE- TRIAL CONFERENCE. No pre-trial conference pursuant to Fla. R. Civ. P.
                1.200 is set by the Court on its own motion. If a pre-trial conference is set upon
                motion of a party, counsel shall meet and prepare a stipulation pursuant to paragraphs
                D and E and file the stipulation no later than 5 DAYS BEFORE THE
                CONFERENCE. Failure to request a pre-trial conference in a timely fashion
                constitutes a waiver of the notice of requirement of Rule 1.200. Motions for
                Summary Judgment will not be heard at any pre-trial conference.
           J.   UNIQUE QUESTIONS OF LAW. Prior to calendar call, counsel for the parties
                are directed to exchange and simultaneously submit to the Court appropriate
                memoranda with citations to legal authority in support of any unique legal questions
                which may reasonably be anticipated to arise during the trial.
          K.    MODIFICATION TO UNIFORM PRE- TRIAL PROCEDURE. Upon written
                stipulation of the parties filed with the court, the Pre-Trial Procedure, except for
                items II D-F, inclusive, may be modified in accordance with the parties' stipulation,
                except to the extent that the stipulation may interfere with the Court's scheduling of
                the matter for trial or hinder the orderly progress of the trial.
           L.   PRE- MARKING EXHIBITS. Prior to trial, each party shall contact clerk for pre-
                marking instructions (561) 355-2986.
          M.    DEPOSITION DESIGNATIONS. No later than 20 DAYS PRIOR TO
                CALENDAR CALL, each party shall serve his, her, or its designation of
                depositions, or portions of depositions, each intends to offer as testimony in his,
                her or its case in chief. No later than 10 DAYS PRIOR TO CALENDAR CALL,
                each opposing party shall serve his, her, or its counter (or "fairness") designations
                to portions of depositions designated, together with objections to the depositions,
                or portions thereof, originally designated. No later than calendar call, each party
                shall serve his, her or its objections to counter designations served by an opposing
                party.

     III. MEDIATION

          A. All parties are required to participate in mediation.

                   1. The appearance of counsel who will try the case and representatives of each
                      party with full authority to enter into a complete compromise and settlement is
                      mandatory. If insurance is involved, an adjuster with authority up to the policy
                      limits or the most recent demand, whichever is lower, shall attend.
                   2. At least ONE WEEK BEFORE THE CONFERENCE, all parties shall
                      file with the mediator a brief, written summary of the case containing a list of
                      issues as to each party. If an attorney or party filing the summary wishes its
                      content to remain confidential, he/she must advise the mediator in writing when

                                              Page 3 of 6
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 44 of 63
   Case No. 50-2018-CA-014397-XXXX-MB

                     the report is filed.
                  3. All discussions, representations, and statements made at the mediation
                     conference shall be privileged consistent with Florida Statutes sections
                     44.102 and 90.408.
                  4. The mediator has no power to compel or enforce a settlement agreement. If a
                     settlement is reached, it shall be the responsibility of the attorneys or parties
                     to reduce the agreement to writing and to comply with Florida Rule of Civil
                     Procedure 1.730(b), unless waived.

           B. The Plaintiff's attorney shall be responsible for scheduling mediation. The parties
              should agree on a mediator. If they are unable to agree, any party may apply to the
              Court for appointment of a mediator in conformity with Rule 1.720 (f), Fla. R. Civ. P.
              The lead attorney or party shall file and serve on all parties and the mediator a
              Notice of Mediation giving the time, place, and date of the mediation and the
              mediator's name. The mediator shall be paid $175.00 per hour, unless otherwise
              agreed by the parties.
           C. Completion of mediation prior to calendar call is a prerequisite to trial. If mediation
              is not conducted, or if a party fails to participate in mediation, the case, at the
              Court's discretion, may be stricken from the trial calendar, pleadings may be
              stricken, and other sanctions may be imposed.
           D. Any party opposing mediation may proceed under Florida Rule of Civil Procedure
              1.700(b).

     IV. NONCOMPLIANCE
             NONCOMPLIANCE WITH ANY PORTION OF THIS ORDER MAY
         RESULT IN THE STRIKING OF THE CASE, WITNESSES, OR EXHIBITS,
         OR IMPOSITION OF SUCH OTHER SANCTIONS AS ARE JUST.

         NOTE: In accordance with the 15th Judicial Circuit's Administrative Order 2.310-4/13,
   please ensure that primary and secondary email addresses are registered with Court
   Administration at www.15thcircuit.com/onlineservices. The filing of an email designation with the
   Clerk's Office is NOT a registration with Court Administration for judicial e-service of orders. If
   you do not register with the 15th Circuit as set forth above, your e-service address will auto-
   populate with your Florida Bar e-mail address and may result in orders going to e-mail addresses
   which are not frequently checked or are no longer in use.




                                              Page 4 of 6
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 45 of 63
   Case No. 50-2018-CA-014397-XXXX-MB

          In accordance with Administrative Order 2.311-2/13, when an attorney is no longer counsel
   of record on a case, the attorney must update his or her primary and secondary email addresses
   with the Clerk of Court. (See exhibits attached to A.O. 2.311.)


         DONE AND ORDERED in West Palm Beach, Palm Beach County, Florida, this 21st
   day of October, 2019.




   COPIES TO:
   GREGORY A.                     560 VILLAGE BLVD                gkummerlen@wmrfla.com
   KUMMERLEN, ESQ                 SUITE 240                       jbarker@wmrfla.com
                                  WEST PALM BEACH, FL             jwilliamson@wmrfla.com
                                  33409
    PHILIP G. THOMPSON            1801 INDIAN RD                  PTHOMPSON@TNTLEGAL.
                                  STE 100                         COM
                                  WEST PALM BEACH, FL             lawyers@tntlegal.com
                                  33409                           service@tntlegal.com




                                            Page 5 of 6
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 46 of 63
   Case No. 50-2018-CA-014397-XXXX-MB

                                        E- CALENDAR CALL



     FOR THE TRIAL PERIOD OF FEBRUARY 24, 2020 THROUGH APRIL 17, 2020

   AFTER COUNSEL FOR ALL PARTIES HAVE CONFERRED, PLAINTIFF'S
   COUNSEL SHALL COMPLETE THIS FORM WITH ALL INFORMATION
   REQUESTED (INCLUDING CONFLICTS FOR ALL COUNSEL OF RECORD).
   ONCE COMPLETED, IT MUST BE E- MAILED TO CAD-
   DIVISIONAJ@PBCGOV.ORG BY FEBRUARY 3, 2020.

   CASE NAME: _________________________________________________________
   CASE NUMBER: _______________________________________________________

   PLAINTIFF'S TRIAL COUNSEL CONTACT INFORMATION:
   Name:______________________________ Phone:____________________________
   Email: ____________________________

   DEFENDANT'S TRIAL COUNSEL CONTACT INFORMATION:
   Name:______________________________ Phone:____________________________
   Email: ____________________________

   NUMBER OF DAYS/HOURS REQUESTED FOR TRIAL/HEARING:___________
   DATE PRE- TRIAL STIPULATION WAS FILED:_____________________________
   DATE MEDIATION CONFERENCE WAS CONDUCTED: _____________________
   DATES AND SPECIFIC NATURE OF CONFLICTS DURING TRIAL DOCKET*:
   _________________________________________________________________________
   _________________________________________________________________________
   *The Court will only recognize the following conflicts: special set trials (please indicate the date
   and length of trial, the case number, and the Judge presiding over the trial) and Pre-Paid
   vacations. All conflicts must indicate the date and reason for the conflict listed.
   PREFERRED TRIAL WEEKS**:
   _________________________________________________________________________
   **The preferred trial weeks are not necessarily the weeks you will be set for trial. The court will
   try to accommodate those requests but the case may still be set for trial during the other weeks of
   the docket. The more dates you provide the greater chance of accommodation. The Court will
   post the trial calendar on the DIVISION AJ website on the E- Calendar Date. EACH
   CASE WILL BE ON CALL FOR THOSE WEEKS AS INDICATED ON WEBSITE'S
   POSTED TRIAL DOCKET


                                            EXHIBIT "A"




                                              Page 6 of 6
FilingCase 9:20-cv-80048-DMM
       # 100003627             Document
                    E-Filed 12/09/2019   1-1 Entered
                                       01:54:34 PM on FLSD Docket 01/16/2020 Page 47 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 48 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 49 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 50 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 51 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 52 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 53 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 54 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 55 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 56 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 57 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 58 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 59 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 60 of 63
FilingCase 9:20-cv-80048-DMM
       # 100192656             Document
                    E-Filed 12/12/2019   1-1 Entered
                                       09:17:26 AM on FLSD Docket 01/16/2020 Page 61 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 62 of 63
Case 9:20-cv-80048-DMM Document 1-1 Entered on FLSD Docket 01/16/2020 Page 63 of 63




   IN THE CIRCUIT COURT OF THE FIFTEENTH
   JUDICIAL CIRCUIT IN AND FOR PALM BEACH
   COUNTY, FLORIDA

   CASE NO.: 502018CA014397XXXXMB AJ

   MICHAEL GUTHEREZ,

           Plaintiff,

   v.

   THE GEO GROUP, INC.,

           Defendant.

              ORDER ON PLAINTIFF'S MOTION FOR LEAVE TO FILE FIRST
                             AMENDED COMPLAINT
           THIS MATTER came before the Court on the Plaintiff's Motion For Leave to File First

   Amended Complaint heard on January 14, 2020. The Court, having considered the Motion,

   hearing argument from counsel for the Parties, and being otherwise duly advised in the premises,

   it is therefore:

           ORDERED AND ADJUDGED that the Plaintiff's Motion For Leave to File First

   Amended Complaint is hereby GRANTED. The First Amended Complaint shall be deemed filed

   as of the date of this Order. The Defendant shall have fifteen (15) days from the date of this

   Order to file an answer or responsive pleading.

           DONE and ORDERED in Chambers, at West Palm Beach, Palm Beach County,

   Florida.




   Copies furnished to:
   Philip G. Thompson, Esq, lawyers@tntlegal.com; lawyers@tntlegal.com
   Gregory Kummerlen, Esq., gkummerlen@wmrfla.com; jbarker@wmrfla.com




                                             Page 1 of 1
